DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
Claims 2-21 are pending, claims 2, 7, and 17 have been amended, and claim 1 is cancelled. 
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The Examiner notes the amendment providing the reference to parent application 13/841762 in the specification and ADS. The claims are given the priority date of 13/841762 which is 3/15/2013. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 2-6 are a system, claims 7-16 are a computer readable medium and claims 17-21 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1:  The claims recite modify a user agent setting of a browser to include a first panelist identifier in a user agent field of requests sent by the browser, obtain a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier, modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist, send, in the user agent field of a third network communication to the monitoring entity, a media identifier and the second panelist identifier obtained from the monitoring entity, the second panelist identifier indicative of a panelist in a database of panelists to enable the monitoring entity to associate the media with the panelist and to associate demographic information of the panelist with the media. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: The judicial exception is not integrated into a practical application before the only additional elements are a user agent configurer, a beacon generator,  the modified user agent setting of the browser utilized to discard duplicate data stored in memory. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The additional elements of “the first panelist identifier obtained from a first network communication sent by a monitoring entity that is not a media provider; obtain a second panelist identifier from the monitoring entity” are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of receiving operational information and organizing the information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the organization of transaction data of a plurality of users.  The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of collecting panelist information while protecting privacy. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to 
The step of “the first panelist identifier obtained from a first network communication sent by a monitoring entity that is not a media provider; obtain a second panelist identifier from the monitoring entity” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0048 and 0076) does not provide any indication that the “the first panelist identifier obtained from a first network communication sent by a monitoring entity that is not a media provider; obtain a second panelist identifier from the monitoring entity” is anything other than a generic, off-the-shelf computer component, and the receiving or transmitting data over a network, e.g., using the Internet to gather data, in the Symantec decision is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to the dependent claims 2-5, the claims merely further limit the data that is obtained, the data modification, and the additional information sent via a network communication. Claim 6 is merely stating the use of a well know protocol. 
With respect to claims 8-15 and 18-21, the claims are merely further limiting the sending of data, the associations of data in a log entry, determining credits for impressions based on the data collected, obtaining panelist information, and modifying the user agent settings in a browser. Claim 16 is merely stating the use of a well know protocol. The Examine notes that the plurality of communications do not seem to be 
The dependent claims merely recite additional data that is used in determination of the insights and offers presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10-18, and 20-21 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over McCann et al. (US 2011/0087780 Al), hereinafter McCann, in view of Koskimies (U.S. Pub. No. 20030115301) and Bhatia et al (US 2013/0014136 Al), hereinafter Bhatia.
Regarding claim 2, McCann teaches:
A system comprising:
a user agent configurer to:
modify a user agent setting of a browser to include a first panelist identifier in a user agent field of requests sent by the browser (“(Par. [0032], messages include code; Par. [0034], unique identifier);
a beacon generator (Par. [0028], client system) to:
execute a media monitoring tag included in media received from the media provider in a second network communication; and (“(Par. [0029], beacon code, "tag");
the user agent configurer and the beacon generator implemented by at least one of hardware or one or more programmable processors (Paragraph 0086).
McCann does not explicitly disclose:
the first panelist identifier obtained from a first network communication sent by a monitoring entity that is not a media provider;
obtain a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; 
and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist; and
in response to executing the media monitoring tag included in the media received from the media provider, send, in the user agent field of a third network communication to the monitoring entity, a media identifier and the second panelist identifier obtained from the monitoring entity, the second panelist identifier indicative of a panelist in a  the modified user agent setting of the browser utilized to discard duplicate data stored in memory,
However Koskimies teaches:
and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist (causing the pair of identifiers to be mapped to each other Abstract and see examples in Table 1 and 2); and  the modified user agent setting of the browser utilized to discard duplicate data stored in memory (“Deleting duplicate identifiers in Figure 5”, Paragraph 0050)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify McCann to include and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist; and the modified user agent setting of the browser utilized to discard duplicate data stored in memory as taught by Koskimies, in order to the storage of unnecessary information. 
While McCann in view of Koskimies teaches the limitations set forth above, the combination does not explicitly disclose:
the first panelist identifier obtained from a first network communication sent by a monitoring entity that is not a media provider;
obtain a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; 
in response to executing the media monitoring tag included in the media received from the media provider, send, in the user agent field of a third network communication to the monitoring entity, a media identifier and the second panelist identifier obtained from the monitoring entity, the second panelist identifier indicative of a panelist in a database of panelists to enable the monitoring entity to associate the media with the panelist and to associate demographic information of the panelist with the media,
However Bhatia teaches:
the first panelist identifier obtained from a first network communication sent by a monitoring entity that is not a media provider; obtain a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; in response to executing the media monitoring tag included in the media received from the media provider, (Par. [0113]-[0115]) send, in the user agent field of a third network communication to the monitoring entity, a media identifier and the second panelist identifier obtained from the monitoring entity, the second panelist identifier indicative of a panelist in a database of panelists to enable the monitoring entity to associate the media with the panelist and to associate demographic information of the panelist with the media, (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a 
Regarding claim 7, McCann teaches:
A tangible computer readable storage medium comprising instructions that, when executed, cause a client device associated with a panelist to at least:
execute a media monitoring tag included in media received in a first network communication sent by a media provider; (Par. [0029], beacon code,"tag"). McCann also discloses in response to executing the media monitoring tag included in the media received from the media provide data to a monitoring entity that did not provide the media (Par. [0074]).
McCann does not explicitly disclose:
modify a user agent setting of a browser to include a first panelist identifier in a user agent field of requests sent by the browser, the first panelist identifier obtained in a second network communication sent by a monitoring entity;
in response to executing the media monitoring tag included in the media received from the media provider, send a third network communication, including a media identifier and the first panelist identifier, in the user agent field of the third network communication to the monitoring entity that did not provide the media, the monitoring entity to use the first panelist identifier to identify the panelist in a database of panelists and to associate demographic information of the panelist with the media;
obtain a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; and
and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist the modified user agent setting of the browser utilized to discard duplicate data stored in memory. 
However Koskimies teaches:
and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist the modified user agent setting of the browser utilized to discard duplicate data stored in memory (causing the pair of identifiers to be mapped to each other Abstract and see examples in Table 1 and 2 and “Deleting duplicate identifiers in Figure 5”, Paragraph 0050)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify McCann to include and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist; and the modified user agent setting of the browser utilized to discard duplicate data stored in memory as taught by Koskimies, in order to the storage of unnecessary information. 
While McCann in view of Koskimies teaches the limitations set forth above, the combination does not explicitly disclose:
in response to executing the media monitoring tag included in the media received from the media provider, send a third network communication, including a media 
obtain a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; and
However Bhatia teaches:
in response to executing the media monitoring tag included in the media received from the media provider, send a third network communication, including a media identifier and the first panelist identifier, in the user agent field of the third network communication to the monitoring entity that did not provide the media, the monitoring entity to use the first panelist identifier to identify the panelist in a database of panelists and to associate demographic information of the panelist with the media; obtain a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist" and 00113-115).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide 
Regarding claim 17, McCann teaches:
A method comprising:
executing, at a client device associated with a panelist, a media monitoring tag included in media received in a first network communication from a media provider; (“(Par. [0029], beacon code, "tag");
modifying, at the client device, a user agent setting of a browser to include a first panelist identifier in a user agent field of requests sent by the browser, (“(Par. [0032], messages include code; Par. [0034], unique identifier);
McCann does not explicitly disclose:
the first panelist identifier obtained from a second network communication sent by a monitoring entity that is not the media provider;
in response to executing the media monitoring tag included in the media received from the media provider, sending from the client device, a third network communication, including a media identifier and the first panelist identifier obtained from the monitoring entity, in the user agent field of the third network communication to the monitoring entity, the monitoring entity to associate the media with the panelist, the first panelist identifier used to identify the panelist in a database of panelists and to associate demographic information of the panelist with the media;
obtaining, at the client device, a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; and
modifying, at the client device, the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field of requests sent by the browser to protect the privacy of the panelist the modified user agent setting of the browser utilized to discard duplicate data stored in memory.
However Koskimies teaches:
modifying, at the client device, the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field of requests sent by the browser to protect the privacy of the panelist the modified user agent setting of the browser utilized to discard duplicate data stored in memory (causing the pair of identifiers to be mapped to each other Abstract and see examples in Table 1 and 2 and “Deleting duplicate identifiers in Figure 5”, Paragraph 0050)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify McCann to include and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist; and the modified user agent setting of the browser utilized to discard duplicate data stored in memory as taught by Koskimies, in order to the storage of unnecessary information. 
While McCann in view of Koskimies teaches the limitations set forth above, the combination does not explicitly disclose:
the first panelist identifier obtained from a second network communication sent by a monitoring entity that is not the media provider;
in response to executing the media monitoring tag included in the media received from the media provider, sending from the client device, a third network communication, including a media identifier and the first panelist identifier obtained from the monitoring entity, in the user agent field of the third network communication to the monitoring entity, the monitoring entity to associate the media with the panelist, the first panelist identifier used to identify the panelist in a database of panelists and to associate demographic information of the panelist with the media;
obtaining, at the client device, a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; and
However Bhatia teaches:
the first panelist identifier obtained from a second network communication sent by a monitoring entity that is not the media provider; in response to executing the media monitoring tag included in the media received from the media provider, (Par. [0113]-[0115])  sending from the client device, a third network communication, including a media identifier and the first panelist identifier obtained from the monitoring entity, in the user agent field of the third network communication to the monitoring entity, the monitoring entity to associate the media with the panelist, the first panelist identifier used to identify the panelist in a database of panelists and to associate demographic information of the panelist with the media; obtaining, at the client device, a second panelist identifier from the monitoring entity, the second panelist identifier for the panelist different than the first panelist identifier; and (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
Regarding claims 3 and 10, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann discloses further wherein the user agent configure is to obtain the panelist identifier from the monitoring entity (Par. [ 0077]).
Regarding claim 4 and 11, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
wherein the user agent configurer is to: obtain a third panelist identifier from the monitoring entity; and (“(Par. [0016], obtaining identifier during a second time period, "second panelist identifier" and then in Par. 0019 where each portion and class has a unique identifier).
McCann does not explicitly disclose:
modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication.
However Koskimies teaches:
modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication (causing the pair of identifiers to be mapped to each other Abstract and see examples in Table 1 and 2 and “Deleting duplicate identifiers in Figure 5”, Paragraph 0050)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify McCann to include modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication as taught by Koskimies, in order to the storage of unnecessary information. 
Regarding claim 5 and 12, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
wherein the beacon generator is to send a fourth network communication including the third panelist identifier to the monitoring entity, the third panelist identifier transmitted in the user agent field of the fourth network communication. (Par. 0033-34).
Regarding claim 6 and 16, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
wherein the communication is either a hypertext transfer protocol GET request or a hypertext transfer protocol POST request (Par. 0032).
Regarding claims 13 and 20, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
further including associating the panelist with the third communication and the fourth communication (Par. [0076], identifier associated with information collected regarding user).
Regarding claim 14 and 21, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
further comprising: extracting the panelist identifier from the user agent field; and identifying the panelist in a lookup table with the panelist identifier (Par. [ 0077]).
Regarding claim 15, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
Wherein the instructions cause the client device to modify the user agent setting of the browser in response to media monitoring at the client device (Par. [0032]).
Regarding claim 18, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
 further comprises sending a fourth network communication including the second panelist identifier to the monitoring entity, the second panelist identifier transmitted in (Par. [0016], obtaining identifier during a second time period, "second panelist identifier").
Claims 8, 9, and 19 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over McCann et al. (US 2011/0087780 Al), hereinafter McCann, in view of Koskimies (U.S. Pub. No. 20030115301) and Bhatia et al (US 2013/0014136 Al), hereinafter Bhatia and further in view of Shkedi et al (US 2013/0036434 Al).
Regarding claim 8, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann discloses:
 a communication, media, panelist (Par. [0032], [0034]), and log entry (Par. [0045]). 
associating media with a panelist while analyzing and collecting information regarding requests for resources and subsequent responses (Par. [0075]) to determine habits of users in the panel (Par. [0077]).
 McCann in view of Koskimies does not explicitly disclose:
 sending a fourth network communication including an identifier of second media, the fourth communication sent in response to a second client device accessing the second media;
 associating the first media with the first panelist in a first log entry; associating the second media with a second panelist in a second log entry; and credit the first media with a single impression when the first panelist is the second panelist.
However Bhatia teaches:
 wherein the media is first media, the panelist is a first panelist, and the method further includes: sending a fourth network communication including an identifier of second media, the fourth communication sent in response to a second client device accessing the second media; associating the first media with the first panelist in a first log entry (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").; and associating the second media with a second panelist in a second log entry (Par. [0116]), ATMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
McCann in view of Koskimies in further view of Bhatia does not explicitly disclose:
credit the fast media with a single impression when the fast panelist is the second panelist
However Shkedi teaches:
credit the fast media with a single impression when the fast panelist is the second panelist (Par. [0059], identifiers in a database are used to find and associate the log files)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies and Bhatia, with the user monitoring ability of Shkedi because a need exists to record or track user behavior to enable an advertiser to target ads more accurately (Shkedi Par. [0051]). Determining duplicates in database entries would enable advertisers to evaluate campaigns more effectively (Shkedi Par. [0051]).
Regarding claim 9, McCann in view of Koskimiesin further view of Bhatia teaches the limitations set forth above. 
McCann discloses:
a communication, media, panelist (Par. [0032], [0034]), and log entry (Par. [0045]). 
discloses associating media with a panelist while analyzing and collecting information regarding requests for resources and subsequent responses (Par. [0075]) to determine habits of users in the panel (Par. [0077]). 
McCann in view of Koskimies in further view of Bhatia does not explicitly disclose:
 wherein the instructions further cause the client device to determine the second log entry is a duplicate of the fast log entry when the fast panelist is the second panelist and the fast media identifier is the second media identifier.
However Bhatia teaches:
 wherein the instructions further cause the client device to determine the second log entry is a duplicate of the fast log entry when the fast panelist is the second panelist and the fast media identifier is the second media identifier (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").; and associating the second media with a second panelist in a second log entry (Par. [0116]), ATMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist" and see the multiple identifiers for a single user in table in Par. 116).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
Regarding claim 19, McCann in view of Koskimies in further view of Bhatia teaches the limitations set forth above. 
McCann further discloses:
a communication, media, panelist (Par. [0032], [0034]), and log entry (Par. [0045]). 
associating media with a panelist while analyzing and collecting information regarding requests for resources and subsequent responses (Par. [0075]) to determine habits of users in the panel (Par. [0077]). 
McCann in view of Koskimies does not:
explicitly disclose sending a fifth network communication including an identifier of second media, the fourth network communication sent in response to a second client device accessing the second media; associating the first media with the first panelist in a first log entry; associating the second media with a second panelist in a second log entry; and determining the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier.
However Bhatia teaches:
 wherein the media is first media, the panelist is a first panelist, and the method further includes: sending a fifth network communication including an identifier of second media, the fourth network communication sent in response to a second client device accessing the second media; associating the first media with the first panelist in a first log entry (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").; and associating the second media with a second panelist in a second log entry (Par. [0116]), AlMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
McCann in view of Koskimies in further view of Bhatia does not explicitly disclose:
determining the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier
However Shkedi teaches:
 determining the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier (Par. [0059], identifiers in a database are used to find and associate the log files).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of McCann, in view of Koskimies and Bhatia, with the user monitoring ability of Shkedi because a need exists to record or track user behavior to enable an advertiser to target ads more accurately .
Response to Arguments
The Examiner has withdrawn the rejections under 35 USC 112 in view of the claim amendments. 
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
With respect to the remarks directed to the rejection under 35 USC 101, the Examiner maintains the rejection. The alleged improvement of removing a duplicate data to improve the operation efficiency, does not improve the technology itself. The remove of a duplicate data set is only a manner of manipulating data. The computer is programmed to determine what to store and what to delete. The functions of obtaining and determining the data to store and to delete amounts to no more than the implementation of the abstract idea on a computer operating in a conventional manner. 
With respect to the remarks directed to the rejection under 35 USC 103, the Examiner has updated the rejection in view of the claim amendments and now relies on the teachings of Koskimies which teaches the removal of the duplicate identifiers and the mapping of the identifiers to a table. The Examiner maintains the rejection in view of the updated rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        2/18/21